Citation Nr: 1034107	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  97-271 54A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), rated at 10 percent prior 
to February 18, 1997; rated at 50 percent between February 18, 
1997, and July 27, 2009; and rated at 100 percent on and after 
July 27, 2009.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from October 1966 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, 
which granted the Veteran service connection for PTSD and 
assigned an initial 10 percent disability rating.

The Board remanded the present matter in January 1999, before 
ultimately denying the respective claims in March 2003.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2004 Order, 
granting a Joint Motion for Remand, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  Pursuant to the February 2004 Court Order, the Board 
remanded the Veteran's claims in August 2004 and in April 2009, 
to ensure full compliance with the Court's directives and 
applicable regulations.


FINDINGS OF FACT

1.  Following PTSD related in-patient hospitalization, the 
Veteran was assigned 100 percent disability ratings for 
convalescence, and pursuant to the rating schedule, from 
September 13, 1999, to November 1, 1999; and from February 9, 
2007, to April 30, 2004; after which a 50 percent schedular 
disability rating was assigned.

2.  Prior to June 5, 1997, the Veteran's PTSD was manifested by 
occupational and social impairment, chronic sleep impairment, 
anxiety, panic, restricted effect, impaired memory, poor 
concentration, and impaired judgment and insight; it was not 
manifested by an inability to maintain effective relationships, 
active suicidal or homicidal ideation, hallucinations or 
delusions, neglect of personal hygiene, or impaired speech.

3.  Between June 5, 1997, and February 17, 2000, the Veteran's 
PTSD was manifested by occupational and social impairment, 
suicidal thoughts, slow speech, depression, and preoccupation; it 
was not manifested by total occupational and social impairment, 
persistent hallucinations, inappropriate or obsessive behavior, 
or a gross repudiation of reality with disturbed thoughts or 
behavior.

4.  On and after February 17, 2000, the Veteran's service-
connected PTSD was manifested by severe occupational impairment 
and significant social isolation.  

5.  Prior to June 5, 1997, the preponderance of the evidence 
demonstrates that the Veteran was not unemployable due to his 
service-connected disabilities.

6.  The preponderance of the evidence of record shows that from 
June 5, 1997, to September 13, 1999, and November 1, 1999, to 
February 17, 2000, the Veteran was unemployable as a result of 
his service connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial schedular 
disability rating of 50 percent, and no more, for PTSD, prior to 
June 5, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 
(1996); Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a schedular disability rating 
of 70 percent, and no more, for PTSD, between June 5, 1997, and 
February 17, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 
9411 (1996); Diagnostic Code 9411 (2009).

3.  The criteria for entitlement to a schedular disability rating 
of 100 percent for PTSD, on and after February 17, 2000, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (1996); Diagnostic 
Code 9411 (2009).

4.  The criteria for a TDIU prior to June 5, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (1995), 4.16 (2009).

5.  The criteria for a TDIU from June 5, 1997, to September 13, 
1999, and from November 1, 1999, to February 17, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (1995), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

The Board finds that the content requirements of notice mandated 
by law under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), and 
outlined in the February 2004 Court order, have been fully 
satisfied by August 2004 and June 2005 letters to the Veteran.  
Nevertheless, the Board emphasizes, with respect to the Veteran's 
increased PTSD rating claim, where, as here, service connection 
has been granted and the initial rating assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required, as the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, the Board 
finds that any defect as to notice, with respect to the Veteran's 
initial increased PTSD rating claim, is, and was, nonprejudicial.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream elements).

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service, VA 
and private treatment records, and he has been afforded 
appropriate VA examinations.  Further, the Veteran has not 
indentified additional records VA should seek to obtain on his 
behalf and has declined a hearing related to his claims.  
Additionally, the Board finds that the AMC/RO has also complied 
with the respective Board remand instructions.  Consequently, the 
Board has no notice of any additional relevant evidence not of 
record, and finds that VA made all reasonable efforts to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance with the development of evidence 
is required.

PTSD

By way of background, a May 1997 rating action granted the 
Veteran service connection for PTSD and assigned a 10 percent 
disability rating, effective July 29, 1992.  The Veteran 
disagreed with this rating determination and perfected an appeal 
to the Board.  During the pendency of the appeal, and prior to 
any Board action, an August 1997 rating action granted an 
increased 50 percent disability rating for PTSD, effective 
February 18, 1997, which was continued in an August 1998 rating 
action.  After reviewing the Veteran's claim, the Board issued a 
January 1999 remand order, directing the AMC/RO to undertake 
additional development efforts.  Upon completing the directed 
development, the AMC/RO issued a May 1999 proposed rating 
reduction determination; however, this was never implemented and 
the 50 percent disability rating continued in November 1999 and 
January 2003 rating actions.  The Veteran's claim was then 
returned to the Board, and the increased rating claim denied in a 
March 2003 decision.  

The Veteran disagreed with the Board's March 2003 decision and 
perfected an appeal to the Court.  As has been noted previously, 
the Court, by way of Joint Motion for Remand, issued a February 
2004 order vacating the Board's March 2003 decision, and directed 
the Board to undertake additional development and analysis 
related to the Veteran's claim.  Therefore, the Board remanded 
the claim in August 2004 and April 2009, directing additional 
notice and development efforts.  Upon completing the directed 
development and prior to the Board issuing a decision, the AMC/RO 
issued an October 2009 rating action, increasing the Veteran's 
PTSD rating to 70 percent, effective July 27, 2009 and in a 
February 2010 rating action, revised this rating, granting 
Veteran a 100 percent schedular rating, effective July 27, 2009.  
The Board now will review the Veteran's initial increased PTSD 
rating claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the Veteran's appeal, VA revised the 
criteria for evaluating mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52695 (1996).  When a new regulation is 
issued, while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 
Fed. Reg. 25179 (2003).  The amended versions may only be applied 
as of their effective date and, before that time, only the former 
version of the regulation may be applied.  See VAOPGCPREC 3-00; 
65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the Veteran's claim for an initial increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the Veteran when 
the Board applies the regulatory revisions of September 26, 2003 
in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Former Criteria

Under the version of the rating schedule in effect prior to 
November 7, 1996, a 30 percent disability rating is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.130 (1996).

A 50 percent disability rating is warranted if the evidence 
demonstrates that the ability to establish or maintain effective 
or favorable relationships with people is considerably impaired 
and that by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to result in 
considerable industrial impairment.  Id.

A 70 percent disability rating is warranted where the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired, or the psychoneurotic symptoms are 
of such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 100 percent disability rating is warranted where attitudes of 
all contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions of 
aggressive energy) associated with almost all daily activities 
resulting in a profound retreat from mature behavior, or the 
individual is demonstrably unable to obtain or retain employment. 
Id.


      Current Criteria

The revised version of Diagnostic Code 9411, in effect since 
November 7, 1996, provides the following ratings for psychiatric 
disabilities.  A 30 percent disability rating is provided for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130 (2009).

A 50 percent disability rating is warranted if it is productive 
of occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability rating contemplates occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating contemplates total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Background and Analysis

Prior to June 5, 1997

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent, prior to June 5, 1997, for his service 
connected PTSD.  Upon review of the evidence of record, the Board 
concludes that the Veteran's disability rating is more 
appropriately characterized as 50 percent disabling, and no more, 
prior to June 5, 1997.  In this regard, the Veteran's claim is 
granted.

The record contains a June 1991 private psychological evaluation 
report assigning a diagnosis of PTSD.  At this time, the Veteran 
was noted as demonstrating no indications of patent or 
uncontrollable acting-out potential, impulse control deficits, or 
other behavioral patterns that would suggest he is markedly prone 
to outbursts of range or anger...[with PTSD symptoms being] 
relatively isolated and...not identified on this assessment 
procedure as dominating and controlling his behavior so that he 
would be unreliable, inconsistent, or prone to acting out.

Nevertheless, the private examination report further indicated 
the Veteran was quite indecisive and anxious.  The private 
medical professional also noted that the Veteran's familial 
relationships would likely be somewhat impaired because stress 
related coping deficiencies.  

A private psychological evaluation report, dated in August 1992, 
is also of record.  At this time, the Veteran reported returning 
to school, and the private psychologist noted learning efficiency 
that was well above average.  The private physician further noted 
that the Veteran's educational capacity had a significant 
increase, presenting an excellent potential for learning and no 
active suicidal or homicidal ideation was noted.  However, the 
private examiner noted that the Veteran could be perceived as 
impatient, easily irritated, and quick tempered.

In a June 1994 statement, private psychiatrist, G. C., M.D., 
associated the Veteran's irritability, increased startle 
response, hypervigilance, anxiety, nightmares, flashbacks, 
intrusive thoughts, difficulty concentrating, hopelessness, lack 
of motivation or energy and lack of enjoyment of activities, with 
PTSD.  Dr. C. further noted that the Veteran presented with PTSD 
related flashbacks and easily agitated nature; however, his 
anxiety was decreased.

Regular private psychiatric treatment records, dated between 
January 1997 and September 1997, have been associated with the 
claims file.  During January 1997 treatment, the Veteran reported 
recurrent and gradually worsening feelings of anxiety, 
depression, insomnia, fatigue and worry.  The Veteran also 
demonstrated increased frustration, intolerance of others, 
decreased concentration and decrease memory and attention span; 
however, this record also reflected the Veteran's recent 
remarriage.  At this time, the private medical provider indicated 
that the Veteran's two adopted children were removed from his 
custody, and that at he was unemployed.  

Based on the above, the Board concludes that the Veteran is 
entitled to a disability rating of 50 percent for PTSD, prior to 
June 5, 1997.  Since the amended rating criteria were not 
effective until November 7, 1996, the Board must consider the 
Veteran's appeal from the date of claim to November 7, 1996, 
based on the rating criteria in effect prior to November 7, 1996.  
Under these criteria, a disability rating of 50 percent is 
warranted when the evidence demonstrates that the ability to 
establish or maintain effective or favorable relationships with 
people is considerably impaired and that by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.130 (1996).

According a June 1991 private psychological evaluation report 
from P.Y., Ph.D., the Veteran presented symptoms of anxiety and 
indecisiveness, which would impair familial relationships.  What 
is more, although educational impairment was not noted, at an 
August 1992 private psychological evaluation, a medical 
professional specifically indicated that the Veteran's 
interactions with others would be impaired, as he demonstrated 
behaviors indicative of intolerance of others and a quick temper.  
Essentially, the evidence generated during this period indicates 
that the Veteran's PTSD related symptoms resulted in anxiety, a 
decreased tolerance of others and a strained marital 
relationship.  See Statement, Dr. G.C., June 30, 1997; see also 
Private Psychiatric Treatment Record, January 29, 1997.  
Therefore, the Veteran's symptomatology appears to more closely 
approximate a disability rating of 50 percent during this time 
period.

However, the preponderance of the evidence of record demonstrates 
that the Veteran was not entitled to a disability rating of 70 
percent, at any time prior to June 5, 1997, under the former 
rating criteria.  A 70 percent disability rating is warranted 
when the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  However, the available evidence demonstrates that 
the Veteran did not suffer from severe impairment in his ability 
to establish and maintain effective relationships, as in June 
1991, Dr. Y. specifically opined that the Veteran demonstrated no 
indications of patent or uncontrollable acting-out potential.  
The Veteran was also noted as having a learning capacity that was 
well above average.  "Discussion," Report of Psychological 
Examination, August 15, 1992.  Moreover, during the period under 
review the Veteran was remarried.  See Private Psychiatric 
Treatment Record, January 29, 1997.  While records during this 
period document the Veteran's status as unemployed, a private 
psychologist specifically opined that the Veteran's feasibility 
for employment was good.  "Feasibility for Employment," 
Vocational Evaluation Report, September 23, 1991.  Further, the 
Veteran's psychiatric symptoms were at most characterized as 
considerable, providing insufficient evidence of severe symptoms.  
See Statement, Dr. E.M., August 20, 1997.  Essentially, after 
considering the evidence of record, for the period under review, 
the Board finds that the overall evidence of record does not 
demonstrate that the Veteran suffered from a severe (i) 
impairment in the ability to establish or maintain effective and 
whole relationships or (ii) employability, due to PTSD during 
this time period.

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating, under the amended rating criteria, 
as of November 7, 1996.  However, the Board finds that the 
preponderance of the evidence of record demonstrates that the 
Veteran was not entitled to the next-higher disability rating of 
70 percent as of this time.  Again, a 70 percent disability 
rating is warranted for psychiatric disabilities characterized by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 (2009).

According to an January 1997 private psychological treatment 
record, the Veteran reported increased PTSD symptoms, including 
anxiety, depression, insomnia, fatigue and working, but the 
evidence also reflected that the Veteran recently remarried, 
suggesting the absence of significant impairment of social and 
familial relationships.  What is more, there is no evidence that 
the Veteran's PTSD symptoms resulted in any spaceial 
disorientation, deficiency in hygiene or active suicidal or 
homicidal ideation, during this period.  With respect to the 
period under review, the Board, as such, finds insufficient 
evidence of record that the Veteran experienced deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Therefore, a 70 percent disability rating is 
not warranted, prior to June 5, 1997.

      From June 5, 1997, to September 13, 1999, 
      and November 1, 1999, to February 17, 2000

Based on the evidence, the Board concludes that the Veteran PTSD 
most closely approximated the criteria for a 70 percent 
disability rating from June 5, 1997, to September 13, 1999, and 
from November 1, 1999, to February 17, 2000.  To this extent, the 
Board grants the Veteran's appeal.  

In June 1997, the Veteran was privately evaluated for 
psychological purposes.  During the evaluation interview, the 
Veteran reported experiencing insomnia (i.e., only sleeping for 
2-3 hours), difficulties with sexual intimacy and a history of 
violence.  The Veteran further reported pacing around his home at 
night, feeling very agitated, angry, and at times, aggressive.  
The Veteran's wife also reported that the Veteran had been 
physically abusive, and indicated that she might have to leave 
him.  The private psychiatrist further recorded the Veteran's 
account of being burned out from working as a counselor.

The claims file also contains an August 1997 statement from 
private physician, E.M., M.D.  In this statement, Dr. M. reported 
that, although compliant with his medication plan, the Veteran's 
psychiatric symptoms had no significant response.  Ultimately, 
Dr. M. opined that the Veteran had reached his maximum medical 
improvement from our combination of therapy and medications, and 
that PTSD symptoms continued to cause considerable social and 
psychological distress.  

The record also contains a September 1997 VA mental health 
treatment record.  The Veteran reported feelings of irritability 
and some episodes of violence, detailing his spouse's efforts to 
divorce him.  The VA medical professional further noted the 
Veteran's unemployment since 1990, as well as his presentation 
with an anxious mood and a flattened and sad affect.  

A February 1998 private psychological evaluation report has also 
been associated with the claims file.  During this evaluation, 
the Veteran provided a consistent account of his psychiatric 
history, as has been outlined previously.  On mental status 
examination, his mood and affect were appropriate, and there was 
no evidence of any thought or speech disorder.  He was intact to 
all spheres and had no memory impairments.  However, the private 
psychologist noted that the Veteran only bathed once-or-twice a 
month, because he could not remember to do so.  At the conclusion 
of this evaluation, the Veteran's GAF was 65 and his prognosis 
noted as fair.

The Veteran was provided another VA examination, in March 1999, 
and the report has been made of record.  At this time, the 
Veteran reported PTSD related symptoms, including insomnia, 
frequent nightmares, a depressed mood, decreased tolerance of 
others and feeling the need to avoid crowds.  On mental status 
examination, the Veteran was bizarrely and not neatly dressed, 
somewhat detached and paranoid, and exhibited some memory 
impairment.  The Veteran's speech was slow, but relevant and 
coherent; moreover, he did not have hallucination or delusions.  
The Veteran's GAF score at this time was 50, and scored at 
approximately 50 to 60 for the entire year.

A VA Social Industrial Survey examination report, dated in April 
1999, shows that the Veteran reported experiencing nightmares and 
insomnia, as well as, being isolated from others because he 
feared losing his temper.  The examiner further reported the 
Veteran's placement on sedating medications, upon conveying his 
inability to control his temper and feeling that he might act 
out.  The VA examiner noted PTSD symptoms included physical 
violence with co-workers, family, and strangers; and marital 
stress, due to his anger and temper.  At the conclusion of the 
examination, the VA examiner opined that the Veteran would not do 
well with many employers, although he said he has not attempted 
employment since 1991.

The evidence of record also contains a June 1999 private 
psychiatric evaluation wherein the Veteran reported recurrent 
boughts of rage, causing him to lash out and get physically 
aggressive towards objects or family.  This report also 
documented his serious depression, sleep difficulties (both 
interrupted and excessive), anhedonia (i.e., an inability to 
experience pleasurable emotions from normally pleasurable life 
events), general disinterest in life activities, survivor's 
guilt, and fatigue.  The private physician also indicated that 
the Veteran was socially withdrawn, sought to avoid crowds, had 
poor concentration and attention, and demonstrated unintentional 
and purposeless motions triggered by agitation; however, no 
psychotic symptoms were present.  On mental status examination, 
the Veteran was noted as having (i) poor eye contact, (ii) an 
affect and mood that was depressed and anxious, (iii) mental 
disassociation, (iv) nightmares, and (v) poor judgment.  
Nonetheless, the Veteran's speech was fluent and he had no 
suicidal or homicidal ideation.  The Veteran's GAF score was 
noted as 40/60.

A December 1999 VA examination report documented another 
psychological examination provided to the Veteran.  The Veteran 
reported flashbacks triggered by loud noises, hearing voices, and 
having nightmares approximately three-times a week.  
Additionally, he conveyed episodes of unprovoked anger 
approximately six-to-eight times in the previous two-weeks.  The 
Veteran's spouse conveyed her fear for her safety because of past 
physical abuse.  At this time, the examiner noted the Veteran's 
tendency to isolate himself and his inability to get along with 
others, which explained why he had lost multiple jobs.  The 
examiner also indicated that the Veteran had some hypervigilance, 
a startle reflex, and a desire to isolate himself.  On mental 
status examination, the Veteran was nervous and anxious, with 
poor eye contact, but alert and oriented.  The Veteran's thought 
process was intact and he did not endorse suicidal or homicidal 
ideation, nor demonstrate any hallucinations.  The Veteran's PTSD 
GAF was noted as 50, and his GAF based on antisocial personality 
traits was 60.

Based on consideration of the evidence of record, including the 
report and treatment records discussed above, the Board finds 
that the Veteran's disability picture most closely approximates a 
70 percent disability rating, and no more, from June 5, 1997, to 
September 13, 1999, and from November 1, 1999, to February 17, 
2000.  Under the new rating criteria that has been in effect 
since November 1996, a 70 percent disability rating is warranted 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

As indicated by a June 1997 private psychological examination 
report, the Veteran reported insomnia, and pacing around his home 
at night.  What is more, in an August 1997 statement Dr. M. 
specifically opined that the Veteran's PTSD symptoms would not 
likely improve any further with medication and therapy, causing 
considerable social and psychological stress.  Additionally, the 
Veteran presented likely memory and hygiene related deficiencies 
related to his PTSD.  See "Behavioral Observations," 
Psychological Evaluation, February 9, 1998; "Objective 
Findings," VA PTSD Examination Report, March 27, 1999.  The 
evidence of record also documents the Veteran's increasing 
episodes of unprovoked anger, with a negative impact on his 
marital relationship, and his need for increased medication to 
control his PTSD symptoms.  See VA Social Industrial Survey, 
April 2, 1999; "HPI" Private Initial Psychiatric Evaluation, 
June 16, 1999; "History of Present Illness," VA PTSD Exam 
Report, December 11, 1999.  In light of the aforementioned 
factors and other relevant evidence of record, the Board finds 
that the Veteran's PTSD symptomatology most closely approximate a 
70 percent disability rating from June 5, 1997, to September 13, 
1999 and from November 1, 1999, to February 17, 2000.  

Nonetheless, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a 100 percent 
disability rating, from June 5, 1997, to September 13, 1999, and 
from November 1, 1999 to February 17, 2000.  The Board notes that 
the evidence of record does confirm the Veteran's unemployment 
during the period under review; however, the evidence also 
confirms the Veteran being attached to all spheres.  See e.g., 
"Mental Status Finding," Psychological Evaluation, February 9, 
1998.  Only on one occasion was the Veteran noted as neglecting 
his hygiene because of PTSD related symptoms and although noted 
as "bizarrely dressed" on one other occasion, the evidence of 
record is insufficient to characterize the Veteran PTSD symptoms 
as resulting in intermittent inability to perform activities of 
daily living.  Id.; see also "Objective Findings," VA PTSD Exam 
Report, March 27, 1999.  What is more, there is no evidence the 
Veteran presented a persistent threat to himself, persistent 
delusion or hallucinations, or any memory loss for names of close 
relative or his name.  Moreover, although a April 1999 VA Social 
Industrial Survey Examination documented a VA examiner's opined 
that it was questionable whether the Veteran would be able to 
enter the employment market, the further noted that he would not 
do well with most employers, leaving the possibility that the 
Veteran could work and was not totally disabled because of PTSD 
symptoms.  Therefore, the Board finds that there is insufficient 
evidence of record as to warrant assignment of a 100 percent 
schedular disability rating, from June 5, 1997, to September 13, 
1999, and from November 1, 1999, to February 17, 2000.

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating under the rating criteria, as it 
existed prior to the November 2006 revision.  A 100 percent 
disability rating is warranted where attitudes of all contacts 
except the most intimate are so adversely affected as to result 
in virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions of 
aggressive energy) associated with almost all daily activities 
resulting in a profound retreat from mature behavior, or the 
individual is demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.130 (1996).  However, the available evidence of 
record does not suggest that the Veteran lived in virtual 
isolation from the community or that he suffers from a gross 
repudiation of reality with disturbed thought or behavioral 
processes.  As such, a disability rating of 100 percent, as of 
December 17, 1999, is also not warranted under the former rating 
criteria.

From February 17, 2000, to February 9, 2004, and On and After 
April 30, 2004

After thorough review and consideration of the evidence of 
record, the Board finds that the Veteran's disability picture 
most closely aligns with a 100 percent schedular disability 
rating for service-connected PTSD, from February 17, 2000, to 
February 9, 2004, and on and after April 30, 2004.  Under the 
revised rating criteria that became effective in November 1996, a 
100 percent disability rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

At the Veteran's February 2000 VA examination, after considering 
the Veteran's account of his disorder, psychological history and 
current examination findings, the VA examiner opined that the 
Veteran's behavior represented suicidality and/or self-injurious 
behavior potential, suggesting the Veteran presented a constant 
danger to himself because of his strong desire to continually 
isolate himself.  A VA psychologist further noted that on mental 
status examination, the Veteran demonstrated passive suicidal 
ideation, and occasional active homicidal ideation.  See VA 
Psychiatric Treatment Record, March 20, 2002.  The Veteran also 
reported constantly hearing voices and an instance of choking his 
wife in his sleep, at his April 2000 VA examination.  What is 
more, VA psychologists have specifically opined that the 
Veteran's PTSD symptomatology prevented him from obtaining and 
maintaining any gainful employment.  See VA Psychiatric Note, 
August 21, 2002; "Objective Finding," VA PTSD Exam Report, 
September 29, 2002.  At the Veteran's most recent August 2008 VA 
examination, the VA examiner further noted that the Veteran 
demonstrated gross thought impairment, as he was unable to avoid 
thoughts of his period of active service and was often flooded 
with such memories and then experienced difficulty getting them 
out of his mind.  Based on this highlighted evidence and the 
Veteran's documented unemployment, the Board, resolving all 
reasonable doubt in favor of the Veteran, find the criteria for a 
100 percent schedular disability rating for PTSD have been met, 
on and after February 17, 2000.  To this extent, the Veteran's 
appeal is granted.  

Although the Board has assigned the Veteran a 100 percent 
schedular rating for his service connected PTSD, utilizing the 
Diagnostic Code effective since November 1996, consideration of 
the Veteran's claim under the Diagnostic Code effective prior to 
the noted revision would not result in a more favorable result 
and need not be considered.  




Extraschedular Consideration

The Board has considered whether the Veteran's claims warrant 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the respective disability ratings that have 
been assigned contemplate the level of impairment reported by the 
Veteran and there is no aspect of the Veteran's disabilities that 
is not contemplated by the schedular criteria.  Moreover, there 
is no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, which is not contemplated in the ratings 
assigned, as to take this matter outside the norm and to warrant 
an extraschedular rating.  Once again, the Board, having 
considered both the Veteran's reports of impairment and the 
medical evidence of record, concludes that the rating schedule 
contemplates this loss of working time, due to exacerbations, 
which is commensurate with the Veteran's level of disability.  
See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  
For the aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Veteran contends that he is entitled to TDIU benefits.  Upon 
reviewing the evidence of record, the Board concludes that the 
Veteran is not entitled to TDIU benefits, prior to June 5, 1997.  
Nevertheless, the Board finds that a TDIU is warranted, from June 
5, 1997, to September 13, 1999, and November 1, 1999, to February 
17, 2000.

A TDIU may be assigned where the schedular rating is less than 
total when, in the judgment of the Board, the Veteran us disabled 
and unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is only 
one such disability, this shall be ratable at 60 percent or more, 
and if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent disability or more.  38 C.F.R. § 4.16(a).

At the outset, the Board acknowledges that the question of 
entitlement to TDIU benefits from September 13, 1999, to November 
1, 1999, and from February 9, 2007, to April 30, 2004, is moot, 
as the Veteran was granted a temporary schedular 100 percent 
rating, based on convalescence following PTSD related in-patient 
hospitalization.  What is more, in the present decision the Board 
has granted the Veteran a 100 schedular rating for PTSD, from 
February 17, 2000, to February 9, 2007, and on and after April 
30, 2004.  Since the Veteran is entitled to a 100 percent  
schedular rating during these periods, he is not eligible for a 
TDIU.  See Green v. West, 11 Vet. App. 472, 476 (Vet. App.,1998); 
see also Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim 
for TDIU presupposes that the rating for the condition is less 
than 100 percent); Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(a 100 percent schedular rating means that a Veteran is totally 
disabled).  Therefore, the Board's analysis will not focus on 
these periods and will center on the periods where the Veteran 
was not assigned a 100 percent disability rating.

Currently, the Veteran is service for a deviated septum and for 
PTSD.  As addressed previously, the Board has granted the 
Veteran's increased rating claim for PTSD, assigning (i) a 50 
percent disability rating from July 21, 1992, to June 5, 1997; 
(ii) a 70 percent disability rating from June 5, 1997, to 
September 13, 1999, and from November 1, 1999, to February 17, 
2000; and a 100 percent disability rating from February 17, 2000, 
to February 9, 2007, and on and after April 30, 2004.  The 
Veteran has also been granted a 10 percent disability rating for 
a deviated septum, effective July 29, 1992, excluding respective 
periods that a temporary 100 percent rating.

Prior to June 5, 1997

Prior to June 5, 1997, the Veteran's combined disability rating 
was 60 percent.  See 38 C.F.R. §§ 4.25, Table I, 4.26.  
Therefore, at no time during this period did the Veteran met the 
threshold schedular requirements for an award of TDIU benefits, 
under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of Veterans 
who are unemployable by reason of service- connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The Veteran's service connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

The Board has reviewed the evidence to see if such referral is 
warranted here.  A thorough review of the evidence of record 
demonstrates that the Veteran was unemployed as of October 1991.  
See Social Security Disability Determination, January 29, 1993.  
Nevertheless, a June 1991 private psychological evaluation, noted 
no indications of patent or uncontrollable acting-out potential, 
impulse control deficits, or other behavioral patterns that would 
suggest he is markedly prone to outbursts of range or anger with 
PTSD symptoms being relatively isolated and not identified on 
this assessment procedure as dominating and controlling his 
behavior so that his would be unreliable, inconsistent, or prone 
to acting out.

What is more, an August 1992 private psychological evaluation 
indicated that the Veteran displayed learning efficiency that was 
well above average, that his educational potential was similar to 
individuals who are college graduates and those who earn advanced 
degrees, and that he had an excellent potential for learning.  
Essentially, the evidence of record does not sufficiently 
indicate the Veteran was rendered unemployable because of his 
service connected disorders.  In reaching, this determination, 
the Board has considered the January 1993 Social Security 
Administration Disability Determination, indicating the Veteran 
was disabled, at least in part to his psychiatric symptoms; 
however, this determination also lists non-service connected 
disorders as contributing to the Veteran's unemployability.  What 
is more, the findings of the Social Security Administration are 
not controlling in the adjudication of VA benefits.  Murincsac v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  As the Veteran has not 
been granted service connection for any other disorders, the 
evidence of record does not demonstrate that the Veteran was 
unable to maintain a gainful occupation by reason of service-
connected disabilities.  In determining whether the Veteran is 
entitled to a TDIU rating, neither nonservice-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.

The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran's 
claim of entitlement to TDIU benefits must be denied, prior to 
June 5, 1997.    

      From June 5, 1997, to September 13, 1999,
       and November 1, 1999, to February 17, 2000
      
As outlined in this decision, the Veteran was granted a 70 
percent disability rating for his service connected PTSD, from 
June 5, 1997, to September 13, 1999, and November 1, 1999, to 
February 17, 2000.  As such, during the period under review, the 
Board finds that the Veteran met the threshold schedular 
requirements for an award of TDIU benefits, under 38 C.F.R. 
§ 4.16(a).  Further, the evidence of record confirms that the 
Veteran was unemployed during this period, having last worked in 
October 1991.  See Social Security Disability Determination, 
January 29, 1993; "Psych Summary," VA PTSD Examination Report, 
July 27, 2009.  

It is undisputed that the Veteran has presented numerous 
psychiatric symptoms, throughout the pendency of his present 
claim, which have impaired his functioning and employability.  
See Dr. G.C., June 30, 1997; "Psych Summary," VA PTSD 
Examination Report, July 27, 2009; "Behavioral Observations," 
Psychological Evaluation, February 9, 1998; "Objective 
Findings," VA PTSD Examination Report, March 27, 1999.  
Moreover, it is clear that the Veteran's PTSD symptoms have 
steadily increased in severity, such that they rendered him 
unemployable and continue to have such impact his occupational 
functioning (regardless of any impairment caused by nonservice 
connected disabilities).

Numerous medical statements and treatment records related to the 
impact the Veteran's psychiatric symptoms had on his occupational 
functioning are of record.  In an August 1997 statement, private 
physician, E.M., M.D., provided an opinion that the Veteran's 
PTSD continued to cause considerable social and psychological 
distress.  A December 1999 VA examiner specifically opined that 
the Veteran's anger outbursts, inability to control rage 
episodes, and the extent of the seriousness of the physical harm 
inflicting on others were most concerning.  In a September 2002 
VA examination opinion, a VA examiner also provided a medical 
opinion that the Veteran's PTSD symptoms caused him 
unemployability and also social dysfunction.  What is more, in an 
April 2003 statement a VA physician provided an opinion that the 
Veteran could not maintain gainful employment due to his 
psychiatric and medical conditions.  Statement/Opinion, D.D., 
M.D., April 13, 2003.  Most recently, a VA examiner, noting the 
Veteran's long history of unemployment, opined that the Veteran 
had been unemployed secondary to PTSD symptoms.  

This evidence satisfactorily establishes entitlement to TDIU 
benefits, from June 5, 1997, to September 13, 1999, and November 
1, 1999, to February 17, 2000.  






ORDER

Entitlement to an initial schedular disability rating of 50 
percent for PTSD, prior to June 5, 1997, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a schedular disability rating of 70 percent for 
PTSD, from June 5, 1997, to September 13, 1999, and from November 
1, 1999, to February 17, 2000, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a schedular disability rating of 100 percent for 
PTSD, from February 17, 2000, to February 9, 2004, and on and 
after April 30, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to June 5, 1997, is denied.

Entitlement to a TDIU, from June 5, 1997, to September 13, 1999, 
and from November 1, 1999, to February 17, 2000, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


